Case: 20-11094     Document: 00515974296         Page: 1     Date Filed: 08/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 11, 2021
                                  No. 20-11094                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andrew Cedillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CR-3-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Andrew Cedillo entered a conditional guilty plea to possession with
   the intent to distribute 50 grams or more of methamphetamine in violation of
   21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii), reserving the right to appeal the
   district court’s denial of his motion to suppress the evidence. He was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11094      Document: 00515974296           Page: 2     Date Filed: 08/11/2021




                                     No. 20-11094


   sentenced to 160 months of imprisonment, to be followed by five years of
   supervised release. On appeal, he argues that the traffic stop was not
   supported by reasonable suspicion and that the good-faith exception may not
   be used to justify a pretextual traffic stop conducted without probable cause
   or reasonable suspicion.
          We decline to decide whether Cedillo preserved his arguments by
   sufficiently raising a challenge in the district court to the good-faith exception
   when based on an error in the law and involving a pretextual stop, see United
   States v. Scroggins, 599 F.3d 433, 448 (5th Cir. 2010), because his arguments
   lack merit under any standard of review, see United States v. Fernandez, 559
   F.3d 303, 330 (5th Cir. 2009).
          The constitutionality of a traffic stop is examined under the two-
   pronged analysis described in Terry v. Ohio, 392 U.S. 1 (1968). United States
   v. Pack, 612 F.3d 341, 349–50 (5th Cir. 2010), modified on other grounds on
   denial of reh’g, 622 F.3d 383 (5th Cir. 2010). First, we determine whether the
   stop was justified at its inception. Pack, 612 F.3d at 350. “For a traffic stop
   to be justified at its inception, an officer must have an objectively reasonable
   suspicion that some sort of illegal activity, such as a traffic violation,
   occurred, or is about to occur, before stopping the vehicle.” United States v.
   Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005). Reasonable suspicion can
   rest on a mistaken understanding of the law if the mistake is objectively
   reasonable. Heien v. North Carolina, 574 U.S. 54, 60, 66 (2014).
          The officer who stopped Cedillo testified that he observed Cedillo’s
   vehicle fail to maintain a single lane of travel multiple times, in violation of
   Texas Transportation Code § 545.060(a). We view this evidence in the light
   most favorable to the Government and conclude that the officer’s action in
   stopping Cedillo was justified at its inception because he had reasonable
   suspicion that Cedillo violated § 545.060(a), and, even if he erred in




                                           2
Case: 20-11094      Document: 00515974296          Page: 3    Date Filed: 08/11/2021




                                    No. 20-11094


   determining that he had a legal basis to stop Cedillo’s vehicle, his mistake of
   law was objectively reasonable. See Heien, 574 U.S. at 68; Pack, 612 F.3d at
   347; see also Leming v. State, 493 S.W.3d 552, 556–61 (Tex. Crim. App. 2016)
   (plurality op.). Despite Cedillo’s arguments to the contrary, it is well-settled
   that a traffic stop, even if pretextual, does not violate the Fourth Amendment
   if the officer making the stop has probable cause or reasonable suspicion to
   believe that a traffic violation has occurred. Whren v. United States, 517 U.S.
   806, 810–12 (1996).
          Accordingly, the district court’s judgment is AFFIRMED.




                                          3